Name: Commission Regulation (EEC) No 2629/84 of 13 September 1984 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary and Poland
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe;  trade;  international trade
 Date Published: nan

 18 . 9 . 84 Official Journal of the European Communities No L 249/5 COMMISSION REGULATION (EEC) No 2629/84 of 13 September 1984 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary and Poland enable suppliers to utilize agreed Community limits more fully ; Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589 /82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Articles 7 and 9 (2) thereof, Whereas , by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1984 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Czechoslovakia, Hungary and Poland have asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Czechoslovakia, Hungary and Poland, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1984 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1984 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12. 1982, p . 106 . ( J) OJ No L 380 . 31 . 12 . 1983 , p . 1 . No L 249/6 Official Journal of the European Communities 18 . 9 . 84 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Thirdcountries Member States Units Quantitative limits from I January to ,?1 December 1984 2 55.09 Czechoslovakia TonnesI EEC 350 6 1 55 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze , terry fabrics , narrow woven fabrics, pile fabrics, chenille fabrics , tulle and other net fabrics 55.09-03 , 04, 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12, 13, 14, 15, 16 , 17 , 19 , 21 , 29 , 32, 34, 35 , 37, 38 , 39 , 41 , 49 , 51 , 52, 53 , 54, 55, 56, 57, 59 , 61 , 63 , 64 , 65 , 66, 67, 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79, 80, 81 , 82, 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92, 93 , 98 , 99 8 61.03 A Poland D UK 1 000 pieces 721 332 61.03-11 , 15, 19 Men s and boys under garments , in ­ cluding collars, shirt fronts and cuffs : Men 's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres 9 55.08 Czechoslovakia F GR Tonnes 120 24 62.02 B III a) 1 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 55.08-10 , 30 , 50 , 80 62.02-71 12 Czechoslovakia60.03 A F I 1 000 pairs 1 394 145 Stockings , under stockings, socks, ankle-socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : Other than women 's stockings of synthetic textile fibres B I II b) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Cotton cordurov Czechoslovakia32 a ex 58.04 58.04-63 TonnesF IRL DK 39 135 206 36 51.04 B III Czechoslovakia D UK Tonnes 390 60 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn 51.04-55, 56, 58 , 62 , 64, 66 , 72, 74 , 76, 81 , 89 , 93 , 94, 97 , 98 18 . 9 . 84 Official Journal of the European Communities No L 249/7 Cate ­ gory CCT heading No N1MEXE code ( 1984) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1984 110 62.04 .Tarpaulins , sails, awnings , sunblinds, Hungary F tonnes 517 A III tents and camping goods : UK \ 549 B III 62.04-25, 75 Woven pneumatic mattresses 119 ex 62.02 B 11 b) III b) 62.02-61 , 75 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Tables linen , toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted Czechoslovakia IRL EEC Tonnes 11 438